DETAILED ACTION
Claims 1-20 are pending.  Claims 3, 4, 8-10, 14, 16 and 18 are withdrawn. 
This action is in response to the amendment filed 9/3/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  				Response to Arguments
Applicant’s arguments, filed 9/3/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hedbeck et al. and Mack et al.
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since applicant’s amendments necessitated the new grounds for rejections, the action is Final.

Election/Restrictions
Claims 3, 4, 8-10, 14, 16 and 18 are withdrawn.
The requirement has been made FINAL.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7,11-13,15,17,19 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Hedbeck et al. (WO 2018087149A1). 
Regarding claim 1, Hedbeck et al. disclose a tubular coupling (100, see Fig.2a) comprising: 
a first connector (300) comprising;
     a body (330) defining a first passageway portion (550,580) and a valve area (within 560), the valve area offset from a main centerline of the first passageway portion (the valve area is above the center line “A”) wherein the first passageway portion is a static conduit (fluid passes through 550,580 and this does not move with respect to the 
   a first volume (within 330, surrounding 600 as shown in Fig 2a) adjacent to an end (the opening at 320) of the first passageway portion; and 
   a second volume (the area that surrounded left spring 610) in fluid communication with the first volume (there is no seal between the two areas therefore they are considered as being in fluid communication); and 
    a first valve (600) disposed in the first volume of the valve area; and 
a second connector (200) adapted to receive at least a portion (the exterior portion of 580) of the first connector, 
the second connector comprising,
a body (230) defining a second passageway portion (550,570) and a valve area (within 560 for 200 and surrounding 600), the valve area offset from a main centerline (the valve area is above the center line “A”) of the second passageway, and wherein the second passageway portion is a static conduit (fluid passes through 550,570 and this does not move with respect to the body 230) within the body and wherein, 
the valve area comprises;
    a first volume (within 230, surrounding 600 as shown in Fig 2a) adjacent to an end of the second passageway portion; and 
a second volume (the area that surrounded right spring 610) in fluid communication (when connected) with the first volume; and 
a second valve (600) disposed in the first volume of the valve area, wherein the first and second valves are adapted to translate into the second volumes of the first and 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 2, Hedbeck et al. disclose wherein the first valve is adapted to translate from the first volume of the first connector to the second volume of the first connector upon urging the first and second connectors together (see Fig 2c).  

Regarding claim 11, Hedbeck et al. disclose the first passageway portion is disconnected from an external environment when the first valve is disposed in the first volume of the valve area of the first connector (see Fig. 2a).  
Regarding claim 12, Hedbeck et al. disclose the second passageway portion is disconnected from the external environment when the second valve is disposed in the first volume of the valve area of the second connector  (see Fig. 2a).    
Regarding claim 13, Hedbeck et al. disclose the first valve is spaced apart from the first passageway portion when the first valve is disposed in the second volume of the valve area of the first connector, and wherein the second valve is spaced apart from the second passageway portion when the second valve is disposed in the second volume of the valve area of the second connector (see Fig. 2c, both valves are spaced apart from the passageway portions as there is a wall between them).  
Regarding claim 15, Hedbeck et al. disclose the body of the first connector comprises: a base portion (the left section of 550 for 300); and an engagement portion (the right section of 330,580) extending from the base portion, wherein the engagement portion is adapted to extend coaxial with an engagement portion (260) of the second connector, and wherein the base portion is spaced apart from the second connector (see Fig. 2a).  

Regarding claim 19, Hedbeck et al. disclose, a first connector (300) comprising: 
a body (310,330) defining a first passageway portion (550,580) and a valve area (within 560), the valve area offset from a main centerline of the first passageway portion (the valve area is above the center line “A”), wherein the first passageway portion is a static conduit (fluid passes through 550,580 and this does not move with respect to the body 330) within the body (as shown the static conduit is part of the body and therefore considered as being within the body) and wherein the valve area comprises: 
a first volume (within 330, surrounding 600 as shown in Fig 2a) adjacent to an end of the first passageway portion; and 
a second volume (the area that surrounded left spring 610) in fluid communication (there is no seal between the two areas therefore they are considered as being in fluid communication) with the first volume; and 
a first valve (600) disposed in the first volume of the valve area, wherein the first valve is adapted to translate into the second volume when the first connector is coupled with a second connector (200), and wherein the first and second connectors are adapted to be in fluid communication when the first valve is disposed in the second volume of the first connector (see Fig. 2c).
	Regarding method claim 20, the device shown by Hedbeck et al. will perform the method as recited in claim 20, during normal operational use of the device. 

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Mack et al. (US 10864364). 
Regarding claim 19, Mack et al. disclose, a first connector (12,14,24,36) comprising: 
a body (12) defining a first passageway portion (vertical passage 14) and a valve area (within 12 surrounding 24), the valve area offset from a main centerline of the first passageway portion (the vertical inherent center line through 14), wherein the first passageway portion is a static conduit (fluid passes through 14 and, 14 does not move with respect to the body 12) within the body (as shown 14 is part of the body and therefore considered as being within the body) and wherein the valve area comprises: 
a first volume (within 12, the angled section surrounding 36 as shown in Fig 4) adjacent to an end of the first passageway portion; and 
a second volume (the recessed area that 24 is surrounded by , see Fig. 5) in fluid communication (in the connected positon) with the first volume; and 
a first valve (24) disposed in the first volume of the valve area, wherein the first valve is adapted to translate into the second volume when the first connector is coupled with a second connector (16), and wherein the first and second connectors are adapted to be in fluid communication when the first valve is disposed in the second volume of the first connector (see Fig. 5).
Regarding claim 20, Mack et al. disclose coupling tubulars (12,14/16,18) comprising: providing a first connector (the assembly of 12) coupled to a first tubular (14) and a second connector (the assembly of 16) coupled to a second tubular (18), wherein the first connector comprises a body (12) defining a first passageway portion 
the second connector comprises a body (16) defining a second passageway portion (26) and a valve area (within 16 surrounding 32) the valve area offset from a main centerline (the inherent vertical centerline of 18) of the second passageway portion; wherein 
the first passageway portion is a static conduit (the first portion does not move with respect to the body 12) within the body of the first connector and the second passageway portion is a static conduit (the second portion does not move with respect to the body 16) within the body of the second connector;
translating the first and second connectors together until a valve (24,36) within first connector moves from a first volume (within 12, the angled section surrounding 36 as shown in Fig 4) of the valve area of the first connector to a second volume (the recessed area that 24 is surrounded by , see Fig. 5) of the valve area and a valve (28,32) within the second connector moves from a first volume (within 16) of the valve area of the second connector to a second volume (within 12) of the valve area; and initiating a fluid flow (see Fig. 5) through the tubulars.
 	Regarding method claim 20, the device shown by Mack et al. will perform the method as recited in claim 20, during normal operational use of the device. 

When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hedbeck et al. ‘149 in view of Challender et al. (US 5492147).
Regarding claims 5 and 6, Hedbeck et al. is silent to having the materials for the first valve comprises a polymer and the body of at least one of the first and second connectors comprises at least one of a plastic such as a thermoplastic, a thermoset, or a rubber, and a metal.  
Regarding claim 5, Challender et al. disclose wherein the first valve comprises a polymer (as shown in Fig. 1, 80 is cross-hatched using the plastic/resin representation of a thick line next to a thin line, MPEP, 37 CFR 1.84 (h), 608.02 IX).
Regarding claim 6, Challender et al. disclose the body of at least one of the first and second connectors comprises at least one of a plastic such as a thermoplastic, a thermoset, or a rubber, and a metal (the bodies (90/75 and 11/38), are shown as being made of resin/plastic as shown in Fig. 1, are cross-hatched using the plastic/resin representation of a thick line next to a thin line, MPEP, 37 CFR 1.84 (h), 608.02 IX).
 	It would have been obvious to one having ordinary skill in the art before the 

.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references on the 892 sheet disclose similar couplings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753